The plaintiff in error, hereinafter called defendant, was convicted in the county court of Ottawa county on a charge of having possession of intoxicating beverage with intent to sell, and was sentenced to confinement in the county jail for a period of 30 days and to pay a fine of $ 50.
This case was tried in June, 1924, and the appeal lodged in this court January 14, 1925. No briefs have been filed in behalf of defendant, and no oral argument made. *Page 423 
We have examined the record and find no jurisdictional error, and have read the evidence, and find that it fully supports the verdict and judgment.
The record discloses that the sheriff, with a search warrant, went to the premises of defendant. Defendant was seated in front of his house, and, when the officer came up, he turned to his wife who ran into the house and seized some fruit jars of choc beer and attempted to pour out the contents, a part of which was seized by the officer, was analyzed the second day following, and found to contain 11 9/10 per cent. of alcohol, measured by volume. The defendant testified that the liquid was choc beer which had been bought by him for his own use, and that there was less than a gallon of it.
The case is affirmed.